Citation Nr: 0922371	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision in 
which the RO continued a disability rating of 50 percent for 
PTSD.  The Veteran perfected an appeal with regard to the 
disability rating assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The most recent VA examination report associated with the 
claims file is dated in April 2005, over four years ago.

In view of the fact that over four years have passed since 
the Veteran's April 2005 VA examination, and the fact that, 
in the Veteran's Appellant Brief from the Veteran's 
representative, it is alleged that the symptomatology 
associated with the service-connected PTSD presents a greater 
degree of impairment than the currently assigned evaluation 
reflects, the Board has determined that a new VA examination 
is warranted in order to fully and fairly evaluate the 
Veteran's claim for entitlement to a rating in excess of 50 
percent for PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information 
for evaluation purposes).

The claims file contains medical records from the Brockton VA 
Medical Center (VAMC).  The most recent record is dated April 
5, 2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the 
above VAMC, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2008) as regards requesting records from Federal 
facilities.  

The Veteran's representative has contended that the Veteran 
has not been afforded the appropriate notification as 
required by law.  The Board agrees, and on remand, the RO 
should provide the Veteran with notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)).  

The RO should also ensure that (in addition to the above), 
its notice meets the requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) as regards to increased ratings, as 
appropriate.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 
473.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the Veteran has been provided some of the notice 
required in (4) above in relation to his claim for an 
increased rating.  However, this notice did not inform the 
Veteran that he should provide either lay or medical evidence 
of the effect that worsening of his disability has on 
employment and daily life or that should an increase in 
disability be found a disability rating will be determined by 
applying relevant diagnostic codes and could be as high as 
100 percent.  In addition, the RO has not given the general 
notice required by (2) above.  

Regarding notice as required by Dingess/Hartman, the Veteran 
was not provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the matters on appeal.  The RO's adjudication 
of the appeal should include consideration of all evidence 
added to the record since the last adjudication of the 
claims.  Additionally, the RO should consider whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, consistent with the facts found) pursuant to the 
Hart v. Mansfield, 21 Vet. App. 505 (2007), decision is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of medical 
treatment from the Brockton VAMC dated 
since April 5, 2006.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

The RO should send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
and Vazquez-Flores, cited to above (as 
appropriate) and explain what is needed 
to substantiate a rating in excess of 50 
percent.  In particular, the RO must 
notify the Veteran that, to substantiate 
his increased rating claim that he must 
provide, or ask VA to obtain, medical or 
lay evidence showing the effect that 
worsening or increase in severity of his 
PTSD has on his employment and daily 
life.  In addition, the RO must provide 
at least general notice of all possible 
diagnostic codes under which the 
Veteran's PTSD may be rated.  

The notice should also explain that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes and could be as high as 
100 percent; such notice must also 
explain that the effective date of an 
increase in disability will be 
established as of the date the evidence 
shows that the level of disability 
supports such a rating.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the Veteran for a 
VA examination to determine the severity 
of his PTSD.  All tests and studies 
deemed necessary by the examiner should 
be performed, and all subjective symptoms 
and objective findings must be reported.  
A Global Assessment of Functioning (GAF) 
score should be provided, and the 
examiner should describe the extent to 
which the Veteran's PTSD results in 
social and occupational impairment.

The claims file should be made available 
to the examiner for review before the 
examination and a complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue on appeal, to 
include consideration of whether "staged 
rating," pursuant to the Hart decision, 
cited to above, are warranted.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative 
an appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




